DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9-11 and 18 have been amended, claims 7, 8 and 19 have been cancelled, new claims 20-22 have been added, claims 12-17 remain with drawn from prosecution, and therefore claims 1-6, 9-11, 18, and 20-22 are currently under consideration in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “first lateral position” and “second lateral position” recited in claim 1, 2 and 4 must be shown or the feature(s) canceled from the claim(s) because these features are not expressly stated in the specification as originally filed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: in particular claim 1 as amended, eventhough recites “a method of stirring using an electromagnetic stirrer unit”, however it fails to recites what is being stirred, thereby failing to capture the domain of the invention.  It is therefore suggested to amend the claim to include a molten metal as the subject of the process of stirring as presented in the specification.   
In claim 1, at the end of claim 6, it is suggested to replace “being different to” with -- being different from--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6, 9-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stirrer support" at the end of line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peel et al. (WO2015/056032, see the US Equivalent, US Patent No. 11,002,485 (US’485).
Regarding claim 20, Peel et al. teaches a method of stirring molten metal (see US’485, abstract) the method including stirring molten metal at a first location using an electromagnetic stirrer unit (13, see US’485,column 1, line 24-column 2, line 35, figure 2 and column 8, lines 51-58) moveably mounted on a stirrer support carriage (24 see US’485, column 1, line 24-column 2, line 35, column 8, lines 51-62 and figure 2), moving, via the stirrer support carriage (24), the stirrer unit (13)  from the first location to a second location; providing a number of locations (i.e. first location 25 and second location 27, see US’485, column 1, line 24-column 2, line 35, column 8, lines 51-62 and figure 2) and stirring molten metal at the second location using the stirrer unit (see US’485, column 1, line 24-column 2, line 35,column 8, line 51-column 9, line  column 8, lines 51-62); where, while stirring the molten metal and the first and second location, at least a portion of the stirrer unit is positioned above a portion of the molten metal or the stirrer is lifted (see US’485, column 8, lines 10-21).

Allowable Subject Matter
9.	Claims 1-6, 9-11 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	The following is a statement of reasons for the indication of allowable subject 
matter: Peel et al. differs from the instant claimed invention by failing to teach and/or adequately suggest: a process of stirring molten metal an electromagnetic stirrer unit, wherein during movement between the first location and the second location, the stirrer unit is positioned at a first lateral position relative to the stirrer support; and during  stirring at the first location and the second location, the stirrer unit is positioned at a second lateral position relative to the stirrer support; while in the second lateral position, the stirrer unit is further from a longitudinal axis of the stirrer support carriage in a lateral direction than while the stirrer unit is in the first lateral position.

11.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject 
matter: Peel et al. differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 21: a process of stirring molten metal an electromagnetic stirrer unit, wherein the stirrer unit is positioned in a use position while stirring molten metal at the first and second locations; and while in the use position the stirrer unit is spaced further from a longitudinal axis of the stirrer support carriage in both a vertical and horizontal direction than while in the transit position.

Response to Arguments
13.	Applicant’s arguments, filed on 02/24/2022, with respect to claims 1-6, 9-11 and 18 have been fully considered and are persuasive. The rejection of the claims has been withdrawn, however upon further consideration due to the amendment, a rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph has been presented in the instant office action.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733